United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Portland, OR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-872
Issued: September 7, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2012 appellant filed a timely appeal from a February 15, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
recurrence of disability on August 22, 2011 that was causally related to her accepted injury.
FACTUAL HISTORY
On October 14, 2010 appellant, then a 50-year-old mail processing clerk, filed a
traumatic injury claim alleging that her left arm went numb on September 24, 2010 while she

1

5 U.S.C. § 8101 et seq.

was working on manual flats. Her claim was accepted for bilateral hand sprains and peripheral
autonomic neuropathic disorder.
In an October 27, 2010 report, Dr. David Z. Hall, a treating physician, diagnosed hand
sprain. He found appellant to have full active range of motion in both hands, no swelling.
Sensation was intact to two-point discrimination and there was no tenderness to palpation.
Dr. Hall opined that appellant could return to full duty with no restrictions. On December 27,
2010 he noted that appellant had returned to work the previous week and was able to work her
regular job with no problems. Dr. Hall again found that appellant had full active range of motion
in both hands, no swelling, intact sensation and nontenderness to palpation.
Appellant submitted a March 2, 2011 report from Dr. John Looms, a treating physician,
who diagnosed sprain/strain. Dr. Looms related appellant’s complaints that her regular duties
had aggravated her symptoms and recommended work restrictions, which included “no repetitive
grasping, lifting, etc.”
On September 26, 2011 appellant filed a notice of recurrence of disability as of
August 22, 2011, alleging that she was experiencing numbing and tingling pains in her hands and
had physical therapy twice a week. She stated that her original condition never subsided.
Appellant submitted emergency room records dated September 24, 2010 from Adventist
Medical Center. Dr. Kevin L. Dean, Board-certified in emergency medicine, diagnosed left
radial neuropathy. He noted that appellant had been experiencing left arm numbness since 2000,
but that it was largely resolved at that time.
On January 11, 2012 OWCP informed appellant that the information and evidence
submitted was insufficient to establish her recurrence claim. It advised her to submit, within 30
days, details surrounding the spontaneous occurrence of her disability and a physician’s report
containing an opinion as to how her alleged disability was causally related to her accepted injury.
By decision dated February 15, 2012, OWCP denied appellant’s claim for recurrence of
disability due to the insufficiency of medical evidence.
LEGAL PRECEDENT
Section 10.5(x) of OWCP’s regulations define “recurrence of disability” as an inability to
work after an employee has returned to work, caused by a spontaneous change in a medical
condition which had resulted from a previous injury or illness, without an intervening injury or
new exposure to the work environment that caused the illness.2 This term also means an
inability to work that takes place when a light-duty assignment made specifically to
accommodate an employee’s physical limitations due to his or her work-related injury or illness
is withdrawn, (except when such withdrawal occurs for reasons of misconduct, nonperformance

2

20 C.F.R. § 10.5(x) (2011). See Carlos A. Marrero, 50 ECAB 117 (1998).

2

of job duties or a reduction-in-force), or when the physical requirements of such an assignment
are altered so that they exceed his or her established physical limitations.3
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position, or the medical evidence
establishes that he or she can perform the light-duty position, the employee has the burden to
establish, by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability, and show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.4
The Board will not require OWCP to pay compensation in the absence of medical
evidence directly addressing the particular period of disability for which compensation is sought.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.5
ANALYSIS
OWCP accepted appellant’s claim for bilateral hand sprains and peripheral autonomic
neuropathic disorder. Appellant was released to return to full-duty status on October 27, 2010.
She filed a notice of recurrence of disability as of August 22, 2011, stating that she had
continued to experience ongoing symptoms related to her accepted injury. Appellant did not,
however, submit sufficient medical evidence supporting her disability during the claimed
period.6 The Board finds, therefore, that she has not met her burden of proof to establish that she
sustained a recurrence of disability beginning August 22, 2011.
Medical evidence submitted by appellant in support of her claim included October 27 and
December 27, 2010 reports from Dr. Hall, September 24, 2010 emergency room records and a
March 2, 2011 report from Dr. Looms. As the dates of these reports precede the period of
claimed disability by more than five months, they are not relevant to appellant’s claim.
Appellant did not submit any medical reports from a physician who, on the basis of a complete
and accurate factual and medical history, concluded that she was totally disabled as of
August 22, 2011 due to residuals of her accepted injury. The Board will not require OWCP to
pay compensation for disability in the absence of medical evidence directly addressing the
specific dates of disability for which compensation is claimed. To do so would essentially allow
an employee to self-certify her disability and entitlement to compensation.7
3

Id.

4

Conard Hightower, 54 ECAB 796 (2003).

5

Fereidoon Kharabi, 52 ECAB 291 (2001).

6

As appellant was released to return to full duty on October 27, 2010, it is not necessary to address issues that
would relate to a light-duty assignment, including withdrawal of a light-duty assignment or the alteration of the
physical requirements of a light-duty assignment.
7

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, supra note 5.

3

On appeal, appellant contends that her current position has aggravated a preexisting
condition and rendered her incapacitated. For reasons stated, the Board finds that she has failed
to establish that she sustained a recurrence of disability as of August 22, 2011.
As appellant has not submitted any medical evidence showing that she sustained a
recurrence of disability due to her accepted employment injury, the Board finds that she has not
met her burden of proof.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a recurrence of disability that was causally related to her accepted injury as of
August 22, 2011.
ORDER
IT IS HEREBY ORDERED THAT the February 15, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 7, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

